Exhibit 10.3

MEDBOX, INC.

8439 WEST SUNSET BLVD., SUITE 101

WEST HOLLYWOOD, CA 90069

April 24, 2015

YA Global Master SPV, Ltd.

c/o Yorkville Advisors Global LP

Investment Manager

1012 Springfield Avenue

Mountainside, New Jersey 07092

Gentlemen:

The Company has entered into a Securities Purchase Agreement, dated
September 18, 2014 (the “Original Purchase Agreement”) with YA Global Master
SPV, Ltd (the “Purchaser”) providing for the issuance of 5% Convertible
Debentures in the aggregate principal amount of $2,500,000 (the “Debentures”).
On September 19, 2014 the Company issued the first Debenture under the Original
Purchase Agreement to the Purchaser in the principal amount of $1,000,000. On
January 28, 2015 the Company amended and restated this $1,000,000 Debenture and
issued the Purchaser and Amended and Restated version of the Debenture
reflecting the modified terms. Also on January 28, 2015 the Company and the
Purchaser entered into an Amendment, Modification, and Supplement to the
Securities Purchase Agreement (the “Amendment Agreement”) which amended the
Original Purchase Agreement on January 28, 2015 (the Original Purchase
Agreement, as amended shall be referred to herein as the “Purchase Agreement”),
pursuant to which certain terms and conditions of the Original Purchase
Agreement were modified and the form of the Debentures to be issued at the
closing were updated. Capitalized terms not defined in this letter shall have
the meanings set forth in the Purchase Agreement.

This letter memorializes the parties’ understanding with respect to the waiver
of certain closing conditions under the Purchase Agreement with respect to the
Fifth Modified Closing and as follows:

The Fifth Modified Closing shall be split into two separate closings as follows:

 

  (a) a Tranche in the Principal Amount of $100,000 for a Subscription Amount of
$100,000 shall be closed on the date hereof, and

 

  (b) a Tranche in the Principal Amount of $1,000,000 for a Subscription Amount
of $1,000,000 shall be closed within two (2) days of the SEC Effective, provided
however, that each of the conditions set out in Section 2.4 of the Purchase
Agreement shall have been satisfied.



--------------------------------------------------------------------------------

The parties further agree that the Fixed Conversion Price, as defined in each of
the Debentures, has been reduced to $0.88 as a result of a dilutive issuance.

Other than as set forth herein, no other provisions of the Purchase Agreement
have been waived or modified, and remain in full force and effect.

Very truly yours,

Medbox, Inc.

 

By: LOGO [g921865g23i10.jpg] Name: Title: CFO Acknowledged and Agreed: YA Global
Master SPV, Ltd. By: Yorkville Advisors Global, LP Its: Investment Manager By:
LOGO [g921865g24k19.jpg] Name: Gerald Eicke Title: Managing Member